Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

2.	This office acknowledges receipt of the following items from the Applicant:
3.	Claims 1-20 are pending.
4.	A second non-final rejection is applied to the pending claims.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mokhlesi, U.S. Patent Application No. 2008084754.
With regard to claim 8, 1 and 14, Mokhlesi discloses a memory controller (fig. 4, 144), comprising a first terminal (fig. 4, 134) coupled to a memory array (fig. 4, memory array 100); the memory controller configured to 
program first memory cells coupled to a first word-line (fig. 18, WL0) using a normal programming order (fig. 18, column 552 of the table shows normal program 
program second memory cells (fig. 19, memory cell at WL1) coupled to a second word-line (fig.19, WL1) using a normal programming order (fig. 19, column 552 of the table shows normal program operation starts at the bottom of the string starting with wordline WL0 to the top of the memory string with wordline WL15) (also with regard to claim 7 and 20);
read data from the first memory cells by applying a normal sensing operation to the first word-line ([0104], line 13-23]) – normal sensing (also with regard to claim 5, 12, 18); and 
 read data from the second memory cells by applying a reverse sensing operation to the second word-line ([0107]-[0108], reverse sensing) (also with regard to claim 4, 11, 17).

With regard to claim 9, 2 and 15, Mokhlesi discloses wherein the memory controller is further configured to determine a neighboring word-line interference associated with a word-line neighboring the second word-line is above a threshold ([0073]-[0078] and [0081]); and in response to the determining, apply the reverse sensing operation to the second word-line ([0107]-[0108]) and [0124]-[0126]).
With regard to claim 10, 3, 16, Mokhlesi discloses wherein the neighboring word-line interference is determined based on a location of the second word-line within a memory string ([0108]).


Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.  Lee et al (7688612), See et al (7243185) and Dung et al (10971240) disclose a memory storage device coupled to a controller, performing at least one program-verify iteration on at least a portion of a second word line of the plurality of word lines using a voltage value which starts as the second initial programming voltage and is increased by the first voltage step amount following each sequential failure to successfully program unit the programming is completed. 
7.	When responding to the office action, Applicants’ are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.
8.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the date of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
9.	Any inquiry concerning this communication or earlier communications from the examiner, Connie Yoha, should be directed to whose telephone number is (571) 272-1799.  The examiner can normally be reached on Mon. - Fri. from 8:00 A.M. to 5:30 PM.  
10.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/CONNIE C YOHA/Primary Examiner, Art Unit 2825